                    IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

 UNITED STATES OF AMERICA,                      )
                                                )
                             Plaintiff,         )
                                                )
                     v.                         )           No. 2:18-cr-04017-BCW-09
                                                )
 EAPEN GEORGE THAMPY,                           )
                                                )
                             Defendant.         )


                           REPORT AND RECOMMENDATION
                            CONCERNING PLEA OF GUILTY

       The defendant, by consent, appeared before the undersigned on July 7, 2020, and pursuant
to Rule 11 of the Federal Rules of Criminal Procedure, Local Rule 72(c)(1)(j), and 28 U.S.C.
§ 636, has entered a plea of guilty to Count 12 of the Third Superseding Indictment. After
cautioning and examining the defendant, under oath, in accordance with the requirements of Rule
11, it was determined that the guilty plea was knowledgeable and voluntary, and that the offense
to which the defendant has plead guilty is supported by a factual basis for each of the essential
elements of the offense.
       IT IS, THEREFORE, RECOMMENDED that the plea of guilty be accepted and that the
defendant be adjudged guilty and have a sentence imposed accordingly.
       Failure to file written objections to this Report and Recommendation within fourteen (14)
days from the date of its filing will bar an aggrieved party from attacking such Report and
Recommendation before the assigned United States District Judge. 28 U.S.C. § 636(b)(1)(B).




                                            Willie J. Epps, Jr.
                                            Willie J. Epps, Jr.
                                            United States Magistrate Judge
July 7, 2020
Jefferson City, Missouri




        Case 2:18-cr-04017-BCW Document 523 Filed 07/07/20 Page 1 of 1
